UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 15, 2015 GENERAL EMPLOYMENT ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 184 Shuman Blvd., Ste. 420, Naperville, Illinois 60563 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On September 15, 2015, the Company held its annual meeting of shareholders. The following matters were considered: 1. Election of Directors Shareholders elected all of the Company’s nominees for director for one-year terms expiring on the next annual meeting of shareholders. The voting results were as follows: FOR WITHHOLD BROKER NON-VOTE Derek Dewan 58,989,724 22,057 15,323,872 Andrew J. Norstrud 57,520,092 1,491,689 15,323,872 Dr. Arthur B. Laffer 58,989,757 22,024 15,323,872 Peter Tanous 58,989,757 22,024 15,323,872 Thomas C. Williams 58,989,757 22,024 15,323,872 William Isaac 58,989,757 22,024 15,323,872 George A. Bajalia 58,989,757 22,024 15,323,872 2. Approval and Ratification of Auditors Shareholders approved and ratified the reappointment of Friedman LLP to serve as the Company’s independent registered public accounting firm for 2015. The voting results were as follows: FOR AGAINST ABSTAIN 74,302,220 24,585 8,848 3. Approval of the Reverse Stock Split Shareholders approved an amendment to the Company’s Amended and Restated Articles of Incorporation to effect a one-for-ten reverse stock split whereby every ten (10) shares of the authorized, issued and outstanding shares of Common Stock shall be combined into one (1) share of authorized, issued and outstanding Common Stock of the Company. The voting results were as follows: FOR AGAINST ABSTAIN 73,635,659 193,129 506,865 4. Approval of the Capital Increase Shareholders approved an amendment to the Company’s Amended and Restated Articles of Incorporation to increase the total number of authorized shares of Common Stock of the Company from 20,000,000, post Reverse Stock Split, to 200,000,000. The voting results were as follows: FOR AGAINST ABSTAIN BROKER NON-VOTE 56,311,204 2,695,971 4,606 15,323,872 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date: September 15, 2015 By: /s/ Andrew J. Norstrud Andrew J. Norstrud Chief Financial Officer 3
